DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsubouchi et al. (8,387,826). 
Tsubouchi et al. disclose, in figs. 1 and 4, 
Re-claim 1, a liquid quality management device capable of being added to a liquid supply system 10, the liquid supply system supplying a liquid within a storage container T to a dispensing device through a supply pipe T1 with the liquid pressurized in order to cool the liquid with a cooling device  20 in the dispensing device, and dispensing the cooled liquid to a drinking container from the dispensing device,
the cooling device including a cooling tank 20 containing cooling water, a liquid cooling pipe 53 immersed in the cooling water and through which the liquid flows inside, a refrigerant pipe 31 immersed in the cooling water and through which a refrigerant flows inside, a refrigeration machine 30 circulating the refrigerant and freezing a part of the cooling water, and a stirring device stirring the cooling water,
the liquid quality management device comprising:
a dispensing sensor 52 configured to detect dispensing of the liquid into the drinking container; and
a control device E electrically connected to the dispensing sensor and configured to control operation of at least one of the refrigeration machine and the stirring device from a starting time of dispensing of the liquid.
Re-claim 2, further comprising a liquid temperature sensor 51 disposed between the storage container and an inlet of the liquid cooling pipe, and configured to detect a temperature of the liquid flowing out from the storage container, wherein
the dispensing sensor 52 is a flow rate sensor configured to detect an amount of liquid dispensed into the drinking container (col. 3, lines 46-49), and
the control device E includes a consumed coolability acquisition unit configured to obtain a coolability consumed by the cooling water from the temperature of the liquid and the amount of dispensed liquid, and an operation time acquisition unit configured to obtain an operation time of the refrigeration machine from the obtained consumed coolability and a known coolability of the refrigeration machine, and the control device is configured to operate the refrigeration machine for the operation time from the starting time of dispensing (see fig. 4 and col. 4 &5).
Re-claim 3, wherein the control device further includes a time management unit configured to manage time information, and in addition to the operation control from the starting time of dispensing, the control device is configured to control operation of the refrigeration machine such that the cooling water has a maximum coolability at a set time.

Re-claim 4, further comprising a receiving unit 60 electrically connected to the control device and configured to receive information via a communication line, wherein
the control device is configured to determine the set time based on the received information to control the operation of the refrigeration machine.
	Re-method claims 6-7, Tsubouchi et al. disclose an invention comprising limitations substantially as claimed. Therefore, the invention of Tsubouchi et al. is capable of performing the method as claimed.
Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        June 27, 2022